Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                                            Mar 14 2014, 9:05 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

THOMAS W. VANES                                  GREGORY F. ZOELLER
Office of the Public Defender                    Attorney General of Indiana
Crown Point, Indiana
                                                 MICHAEL GENE WORDEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DAVID LEE ROBINSON,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 45A05-1308-CR-401
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Diane Ross Boswell, Judge
                              Cause No. 45G03-1211-FC-127




                                       March 14, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                   Case Summary and Issue

       David Lee Robinson pled guilty to one count of failure to register as a sex

offender, a Class C felony, and received a sentence of five years imprisonment.

Robinson appeals his sentence, raising a single issue for our consideration: whether

Robinson’s sentence is inappropriate in light of the nature of his offense and his

character. Concluding Robinson’s sentence is not inappropriate, we affirm.

                               Facts and Procedural History

       In 1995, Robinson was convicted of criminal sexual conduct in the first degree in

the State of Minnesota. He was sentenced to ninety-eight months imprisonment and was

required to register as a sex offender. In October 2002, Robinson moved to Gary, Indiana

and registered as a sex offender with the Lake County Sheriff’s Department. Part of

Robinson’s registration obligation was to provide prompt notice of any change of

address.

       Robinson failed to re-register in May 2009. He was convicted of failure to register

as a sex offender, a Class D felony, and sentenced to probation in December 2009.

Robinson violated his probation, and he served the remainder of his sentence incarcerated

in the Indiana Department of Correction.

       In March 2011, Robinson was released from prison and continued to register as a

sex offender until August 27, 2012.         On September 21, 2012, an officer visited

Robinson’s last known residence and learned that he had vacated sometime during the

last week of August. As of October 30, 2012, Robinson failed to re-register or provide

notice of his change in address.


                                             2
       Robinson was charged with two counts of failure to register as a sex or violent

offender, both Class C felonies, both of which concerned his failure to register between

August and October 2012. He pled guilty to one count of failure to register as a sex

offender, a Class C felony, and his plea agreement capped his potential sentence at five

years. A sentencing hearing was held, and the trial court sentenced Robinson to five

years executed in the Indiana Department of Correction. This appeal followed.

                                 Discussion and Decision

                                 I. Standard of Review

       Indiana Appellate Rule 7(B) gives appellate courts the authority to revise a

defendant’s sentence if, “after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” It is the defendant’s burden to persuade the reviewing court

that the sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

                                 II. Robinson’s Sentence

       Robinson argues that his five year sentence for failure to register is inappropriate

in light of the nature of his offense and his character. Under our current sentencing

scheme, a Class C felony carries an advisory sentence of four years, with a range of two

to eight years. Ind. Code § 35-50-2-6. Thus, Robinson received a sentence one year

greater than the advisory, and we note that “the advisory sentence is the starting point to

determine the appropriateness of a sentence.” Holloway v. State, 950 N.E.2d 803, 806

(Ind. Ct. App. 2011).

       Robinson largely bases his argument on the nature of his offense. He asserts that

his failure to register was on the “tail end” of his registration obligation, which he
                                            3
believes should have expired September 12, 2012. Brief of Appellant at 4. However, the

State believed Robinson’s registration obligation extended beyond that date, and the

parties never resolved the issue of when Robinson’s term of registration was actually set

to expire under Indiana law.

       Robinson vacated his residence and moved without re-registering or informing the

sheriff’s department of a change in address. What we can say regarding the nature of

Robinson’s offense is that it appears to be a run-of-the-mill failure to register, as

envisioned and proscribed by the General Assembly. See Ind. Code § 11-8-8-17. The

relative typicality of Robinson’s failure to register weighs slightly in his favor, given his

sentence is one year above the advisory sentence. Cf. Johnson v. State, 986 N.E.2d 852,

856 (Ind. Ct. App. 2013) (stating a factor in determining if a sentence is inappropriate is

whether the offense in question is more or less egregious than the “typical” offense

envisioned by the legislature when it set the advisory sentence).

       As to Robinson’s character, he argues his willingness to enter a plea of guilty

should reflect favorably upon him. Indeed, Indiana courts have long recognized that

“[w]here the State reaps a substantial benefit from the defendant’s act of pleading guilty,

the defendant deserves to have a substantial benefit returned.” Sensback v. State, 720

N.E.2d 1160, 1164 (Ind. 1999). However, not all guilty pleas provide such a benefit. Id.

at 1165. “For instance, a guilty plea does not rise to the level of significant mitigation

where the defendant has received a substantial benefit from the plea or where the

evidence against him is such that the decision to plead guilty is merely a pragmatic one.”

Wells v. State, 836 N.E.2d 475, 479 (Ind. Ct. App. 2005), trans. denied. Here, there

seems to be no question that the evidence against Robinson clearly indicated guilt, and
                                             4
Robinson received at least some benefit by obtaining a plea agreement that capped his

maximum sentence at five years.

       Finally, when considering the character of the offender, the defendant’s criminal

history is a relevant factor. Johnson, 986 N.E.2d at 857. Robinson’s criminal history is

substantial. Prior to this offense, he has at least six misdemeanor convictions and four

felony convictions. Most importantly, one of those felony convictions is for previously

failing to register as a sex offender in 2009. Robinson’s criminal history, which includes

a prior conviction for the same conduct, is detrimental to his claim of an inappropriate

sentence. See Richardson v. State, 906 N.E.2d 241, 248 (Ind. Ct. App. 2009) (quoting

Bryant v. State, 841 N.E.2d 1154, 1156 (Ind. 2006)) (noting the weight of an individual’s

criminal history is “measured by the number of prior convictions and their gravity, by

their proximity or distance from the present offense, and by any similarity or dissimilarity

to the present offense that might reflect on a defendant’s culpability.”).

       In view of all the circumstances of this case, we cannot conclude Robinson’s

sentence for failure to register as a sex offender is inappropriate.

                                         Conclusion

       Concluding Robinson’s sentence is not inappropriate in light of the nature of his

offense and his character, we affirm.

       Affirmed.

BARNES, J., and BROWN, J., concur.




                                              5